Citation Nr: 0727763	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-06 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from February 1968 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2007, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed PTSD as a result of 
combat experiences during the Vietnam War.  Although the 
claims file includes a diagnosis of PTSD, it is clear that 
the examiner relied upon the veteran's own unverified history 
as to the existence of stressor events to support the 
diagnosis, as there has been no verification that an in-
service stressor occurred.  

In multiple statements submitted with his claim, the veteran 
identified several events which he considered to be the 
precipitating causes of his claimed PTSD.  In general, he has 
only provided vague and non-specific information regarding 
in-service events.  However, a statement received in July 
2004 provides the most detailed description of specific 
incidents that may be construed as his claimed in-service 
stressors.  

He stated that his military occupational specialty (MOS) was 
in transportation and that he was assigned to the 534 
Transportation Company, 48th group between July 1968 and July 
1969.  This unit ran convoys along the Cambodian border and 
was detailed out to infantry units to supply ammunition, 
artillery shells, food, fuel and troops.  The veteran's 
duties also included casualty cleanup.  He stated that his 
first mission was in August 1968 helping the 9th Infantry 
Division move from "Bear Cat" to "Dong Tamn" in the Delta.  
At that time he witnessed a convoy ambush and wounded 
comrades.  After returning to base camp he talked about this 
experience to Sergeant Hubert Brown who assigned him a team 
buddy, William Bell, Jr., who was later killed.  On another 
occasion a fellow soldier "blew his brain' in the top of 
"commo shack."  He also reported that while picking up 
delivery supplies to a firebase at the Black Virgin Mountains 
his convoy was hit with mortars and rockets.  He also 
indicated that a soldier named "Skoviack" was killed.  

The veteran also elaborated upon these incidents in an April 
2005 statement and during a June 2007 Travel Board hearing.

The Board notes that the U.S. Army and Joint Services Records 
Research Center (JSRRC), formerly the U.S. Armed Services 
Center for Research of Unit Records (CURR) has not been 
contacted to research whether the veteran underwent stressor 
events in service.  The Board finds that an attempt should be 
made in this regard; before this, however, the RO should 
request a comprehensive statement from the veteran containing 
as much detail as possible regarding any alleged stressors.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Thereafter, a review of the clinical diagnosis of PTSD should 
be undertaken.  VA is not obligated to accept diagnoses based 
upon uncorroborated information.  See Wilson v. Derwinski, 2 
Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet.App. 190 
(1991).  Consequently the Board finds that, following 
completion of the additional development requested herein, if 
the RO finds that there is credible supporting evidence that 
a claimed in-service stressor actually occurred, the complete 
record should be reviewed by a psychiatrist.  If PTSD is 
diagnosed, the manifestations should be described in detail, 
the precipitating stressor(s) should be identified, and the 
evidence accepted to document the stressor(s) should be 
indicated.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide any medical records, not already 
in the claims file, pertaining to post-
service treatment or evaluation of his 
claimed PTSD, or to provide the 
identifying information and any necessary 
authorization to enable the RO to obtain 
such evidence on his behalf.  The RO 
should document any attempts to obtain 
such records.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and request that he obtain and 
submit it.

2.  With respect to the above, the RO 
should invite the veteran to submit any 
additional evidence in support of his 
claim for service connection for PTSD, to 
include statements from friends or 
relatives, and also invite him to 
identify potential alternative sources 
for supporting evidence regarding his 
alleged in-service stressors.  The 
veteran should also be requested to 
provide as much detailed information as 
possible including the dates; places; 
names, ranks, and organizations of people 
present; and detailed descriptions of the 
claimed event(s).  He is advised that 
this latter information is necessary to 
obtain supportive evidence of the alleged 
stressor events, and that he must be as 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.  He should also be invited to 
submit statements from former service 
comrades or others that establish the 
occurrence of his claimed in-service 
stressor(s).

3.  Regardless of the veteran's response, 
a copy of his DD Form 214, together with 
the stressor information that has already 
been secured, should be forwarded to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) for an attempt at 
stressor verification.  If the case is not 
referred to JSRRC, the RO should explain 
in the record why the case was not 
referred.  

4.  The RO should then review the file 
and make a specific determination, in 
accordance with the provisions of 
38 C.F.R. § 3.304(f), with respect to 
whether the veteran was exposed to any 
in-service stressor.  If so, the RO must 
identify the specific stressor or 
stressors independently established by 
the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  The veteran should then be afforded a 
VA psychiatric examination.  All 
indicated tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed.  The 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

a.  The examiner is advised that only 
those events which have been verified 
may be considered for the purpose of 
determining whether an in-service 
stressor has resulted in current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.

b.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) of the American Psychiatric 
Association (DSM-IV).  To the extent 
possible, the examiner is to reconcile 
any contradictory evidence regarding the 
etiology of any diagnosed psychiatric 
disorder.

c.  If the examiner concludes that the 
veteran has a diagnosis of PTSD, he/she 
should specifically address whether it 
is more likely than not (i.e., to a 
degree of probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that the PTSD is a 
result of one or more in-service 
stressors verified by the RO.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim by 
evaluating all evidence obtained after the 
last SSOC was issued.  If the benefit 
sought on appeal remains denied, the RO 
must furnish the veteran an appropriate 
SSOC and allow him the appropriate period 
of time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, including 
the VCAA and any other applicable legal 
precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



